[Cite as Krouse v. Ohio State Univ., 2018-Ohio-5013.]




PETER K. KROUSE                                         Case No. 2018-00988PQ

       Requester                                        Judge Patrick M. McGrath

       v.                                               ENTRY ADOPTING
                                                        RECOMMENDATION OF
THE OHIO STATE UNIVERSITY                               SPECIAL MASTER

       Respondent



        {¶1} On May 11, 2018, requester Peter Krouse, a reporter with cleveland.com,
made a public records request to The Ohio State University (OSU), for a copy of “a
Cuyahoga County grand jury subpoena [that] was recently served on Ohio State for
records related to Sharon Sobol Jordan * * * and any documents submitted in response
to the subpoena.” (Complaint at 5.) On May 18, 2018, Davey responded that OSU was
unable to confirm or deny whether it had received a subpoena or responded thereto,
citing Crim.R. 6. On May 21, 2018, Davey added the Family Education Rights and
Privacy Act (FERPA) as a ground for denial. (Complaint at 3.) On June 21, 2018,
Krouse filed a complaint under R.C. 2743.75 alleging denial of access to public records
in violation of R.C. 149.43(B). On September 13, 2018, OSU filed its response to the
complaint. OSU filed a copy of the withheld records under seal.
        {¶2} On November 5, 2018, special master Jeffery Clark issued a report finding
that OSU was not an entity prohibited by Crim.R. 6(E) from disclosing the requested
records. The special master further found that the requested records were exempt in
their entirety pursuant to FERPA. Specifically, the records were found subject to the
requester-knowledge-based exception set forth in 34 CFR 99.3 (2009), Personally
Identifiable Information, subsection (g). The special master accordingly recommended
that the court issue an order denying requester’s claim for production of records.
Case No. 2018-00988PQ                        -2-                                   ENTRY

        {¶3} R.C. 2743.75(F)(2) states, in part: “Either party may object to the report and
recommendation within seven business days after receiving the report and
recommendation by filing a written objection with the clerk * * * .” No objections were
filed by either party. The court determines that there is no error of law or other defect
evident on the face of the special master’s decision. Therefore, the court adopts the
special master’s report and recommendation as its own, including findings of fact and
conclusions of law contained therein.
        {¶4} Court costs are assessed against the requester. The clerk shall serve upon
all parties notice of this judgment and its date of entry upon the journal.




                                            PATRICK M. MCGRATH
                                            Judge

Filed November 30, 2018
Sent to S.C. Reporter 12/14/18